DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the various lateral sections can all be connected by one universal joint. This universal joint is not shown in the figures. For purposes of examination it will be assumed they are connected by multiple universal joints. 
Regarding claim 3, it is unclear how the lateral transmission mechanisms adopt roller mechanisms. None are shown in the drawings, and it is not explained what the rollers are or how they would operate in the specification. For purpose of examination, it will be assumed the claim intends rollers to mean structure which are capable of rotation. 
Regarding claim 8, it is unclear how “the movable hip pad is connected to a bed pan through the transmission mechanism, the transmission mechanism comprises a rotating rod, an electric push rod, 
Furthermore, “the bed pan” in claim 8 lacks antecedent basis.
Also regarding claim 8, it is not understood how the upper end of the rotating rod can be fixedly connected to the moveable hip pad. If the hip pad 32 and bed pan 36 are both moving, it seems both ends of 34 would have to be moveable and not fixed. For purposes of examination, it will assumed this meant “rotatably connected to the moveable hip pad”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Chen (CN 103211689).
Regarding claim 1, A novel nursing bed and chair system, comprising a bed frame (Figure 1; 104, 102, 101, 103), wherein the bed frame is provided with a backrest portion (Figure 1; 103), a footrest portion (Figure 1; 102) and a cushion portion (Figure 1; 101), the backrest 
Regarding claim 4, Chen teaches one side of the bed frame is provided with a bedside armrest being turnable upward and downward (Figure 7; 106a and dotted lines as shown). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103211689) in view of Benzo (US Patent Application Publication 20090094744).
Regarding claim 2, Chen teaches the cushion portion comprises a cushion transmission pad (Figure 3; 101) and a lateral cushion transmission mechanism (Figure 3; 105f, b, c, a, e); the cushion transmission pad is arranged on the lateral cushion transmission mechanism in a sleeving manner (Figure 3; 101 is sleeved onto the pin 105f), and the lateral cushion transmission mechanism may drive the cushion transmission pad to rotate laterally (Figure 4; as shown); and the lateral backrest transmission mechanism, the lateral footrest transmission mechanism, the lateral cushion transmission mechanism and the lateral foot pad transmission mechanism are rotatably connected by a universal joint (Figure 1; each of the transmission mechanisms of the combination are connected by the universal joints between bed sections 104, 102, 101, and 103 in Chen). Chen does not teach the backrest portion comprises a backrest transmission pad and a lateral backrest transmission mechanism, the footrest portion comprises a footrest transmission pad and a lateral footrest transmission mechanism, and the foot pad portion comprises a foot pad transmission pad and a lateral foot pad transmission mechanism; the backrest transmission pad is arranged on the lateral backrest transmission mechanism in a sleeving manner, and the lateral backrest 11Docket No. transmission mechanism may drive the backrest transmission pad to rotate laterally; the footrest transmission pad is arranged on the lateral footrest transmission mechanism in a sleeving manner, and the lateral footrest transmission mechanism may drive the footrest transmission pad to rotate laterally; the foot pad transmission pad is arranged on the lateral foot pad transmission mechanism in a sleeving manner, and the lateral foot pad transmission mechanism may drive the foot pad transmission 
Regarding claim 3, Chen teaches the lateral cushion transmission mechanism adopts a roller mechanism (Figure 3; 105f rolls around the pin 15f). Benzo teaches the lateral backrest transmission mechanism, the lateral footrest transmission mechanism (Figure 6 and 7, the rods 16 and 78/79 that the pads are sleeved on rotate). It would have been obvious to one of .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103211689) in view of Liao (US Patent Application Publication 20170156502).
Regarding claim 5, Chen does not teach the back of the backrest portion is provided with a chair armrest being rotatable forward and backward. Liao teaches the back of the backrest portion is provided with a chair armrest being rotatable forward and backward (Figure 10, portion 321 is connected to the backrest through the base and 321 can rotate in direction B, backwards and forwards). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Chen to include rotating arm rests as in Liao in order to increase user comfort. 
Regarding claim 6, Chen does not teach the chair armrest comprises a left armrest arm, a left armrest wrist, a left arm push rod, a right armrest arm, a right armrest wrist, and a right arm push rod; one end of the left armrest arm and one end of 12Docket No. the right armrest arm are rotatably connected to the left and right sides of the back of the backrest portion through a left arm rotating shaft and a right arm rotating shaft, respectively; an actuator of the left arm push rod is vertically connected to one side of the left arm rotating shaft, and an actuator of the right arm push rod is vertically connected to one side of the right arm rotating shaft; and the left 
Regarding claim 7, Chen does not teach the chair armrest further comprises a left wrist push rod and a right wrist push rod; the left armrest wrist and the right armrest wrist are rotatably connected to the other end of the left armrest arm and the other end of the right .
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103211689) in view of Jeanes (US Patent 5224754).
Regarding claim 8, Chen does not teach the cushion portion is provided with a hip hole, a movable hip pad is arranged below the hip hole, and the movable hip pad is connected to a bed pan through the transmission mechanism; the transmission mechanism comprises a rotating rod, an electric push rod and a rotating connection rod; a front end of the bed pan is rotatably connected to a lower end of the rotating rod, and an upper end of the rotating rod is fixedly connected to the movable hip pad; and an actuator of the electric push rod is connected to a lower end of the rotating connection rod, and an upper end of the rotating connection rod is fixedly connected to the movable hip pad. Jeanes teaches the cushion portion is provided with a hip hole (Figure 9 shows the hole where 70 would be inserted), a movable hip pad (Figure 2; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673